Citation Nr: 0914178	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  05-38 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to an increased rating for service-connected 
lumbosacral strain with herniated disc, currently rated as 20 
percent disabling.  

4.  Entitlement to a higher rating for service-connected left 
leg neurologic symptoms, currently rated as 10 percent 
disabling.  

5.  Entitlement to a higher rating for service-connected 
right leg neurologic symptoms, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The Veteran had active military service from October 1958 to 
September 1960. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The Veteran's increased rating claim regarding his low back 
was denied by the RO in the rating decision dated in June 
2005.  Subsequently, by a December 2005 rating decision, 
after the Veteran initiated his appeal of that claim, the RO 
awarded separate ratings for left and right leg neurologic 
symptoms associated with the service-connected lumbosacral 
disability.  While these two issues were not certified to the 
Board, the Board will nonetheless address them because they 
are, by regulation, questions that must be addressed in 
adjudicating the claim for a higher rating for the low back 
disability.  See 38 C.F.R. § 4.71, General Rating Formula for 
Diseases and Injuries of the Spine, Note (1) (2008).  Put 
another way, the Board finds that, when the Veteran appealed 
the denial of an increased rating for his back disability, he 
was appealing with respect to all manifestations of that 
disability, including the left and right leg neurological 
symptoms-symptoms that the regulation recognizes as a 
required part of any rating action with respect to diseases 
of the spine.  Id.  (The RO noted in its December 2005 rating 
decision that the awards of separate ratings represented a 
grant of the benefit sought by the Veteran with respect to 
his legs, but the Veteran has not conceded the point.)

The Board also notes that, in its December 2005 statement of 
the case, the RO addressed the question of entitlement to 
compensation for hearing loss in accordance with the 
provisions of 38 U.S.C.A. § 1151 (West 2002).  When the 
Veteran filed his substantive appeal, he indicated his 
intention to appeal all issues in the statement of the case; 
however, when his representative later presented a brief in 
May 2007, the § 1151 issue was withdrawn.

(Consideration of the appellant's claim for an increased 
rating for service-connected lumbosacral strain/herniated 
disc with left and right leg neurologic symptoms is deferred 
pending completion of the development sought in the remand 
that follows the decision below.)


FINDINGS OF FACT

1.  The Veteran does not have hearing loss that is related to 
his military service.  

2.  The Veteran does not have headaches that are related to 
his military service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1131, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.385 (2008).

2.  The Veteran does not have headaches that are the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1131, 1112, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
and February 2005, and September 2006.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claims, any timing 
errors have been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised generally of the 
criteria for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment record (STR) file (which contains both 
medical treatment records and non-treatment medical records 
such as reports of physical examinations and reports of 
diagnostic studies, as well as administrative documents and 
dental treatment records), and post-service medical records, 
and secured examinations in furtherance of his claims.  As 
will be explained below, no examination was necessary in 
order to adjudicate the headache claim.  The RO sought 
records from the Social Security Administration (SSA), but 
was informed by SSA that the Veteran's SSA records, which 
might have contained medical records, had been destroyed.  VA 
has no duty to inform or assist that was unmet. 

II.  Background

The record indicates that the Veteran was a light vehicle 
driver in service.  Other than the explosive noises to which 
he undoubtedly was exposed while in training, the record 
contains no evidence of other events that could have produced 
acoustic trauma.  Veteran's STR file contains the report of 
his separation examination, conducted in June 1960.  The 
separation audiological evaluation reported that pure tone 
thresholds, in decibels (corrected to reflect the currently 
used ISO standard), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
-
10
LEFT
25
15
20
-
15

There was no report of speech discrimination testing.  

A December 2001 outpatient treatment report from the Seattle 
VA Medical Center (VAMC) indicates that the Veteran told an 
urgent care provider there that he had been told by his 
private doctor a year previously that he needed an operation 
on his left ear to remove "something."  His private care 
provider had diagnosed a cholesteatoma, and had recommended 
surgery, but he had declined.  At his December 2001 VAMC 
visit he complained of a terrible pain in his head that he 
rated as a 10 on a scale of 1 to 10.  

The Veteran was seen the following month, in January 2002, in 
a VA otolaryngology follow-up.  The Veteran reported that he 
had had recurrent otitis in the left ear over the past year 
with decreased hearing.  He reported that he was having 
headaches and ear pain bilaterally.  He reported experiencing 
dizziness when operating jack hammers at work.  

The record shows that the Veteran was seen for pre-operative 
consultation preparatory to an ear operation planned for June 
2002, though it is unclear from the record whether or not 
that procedure was undertaken.  A March 2005 ENT outpatient 
note from the VAMC in Ann Arbor, Michigan suggests that it 
was not.  

The report of a January 2005 urgent care visit noted that the 
Veteran complained of  increased pain and difficulty hearing 
out of the left ear.  At a January 2005 VA examination the 
Veteran reported that he had been in an automobile accident 
in 1963 in which he sustained a head injury.  No surgery was 
required, but he was rendered unconscious.  A January 2005 CT 
confirmed the presence of a cholesteatoma in the left ear 
with erosion of the petrous bone.  A March 2005 ENT 
outpatient note documents that the Veteran complained of 
decreased hearing in the left ear since 2001, and left-sided 
ear pain and headache.  

The Veteran underwent a left tympanoplasty and mastoidectomy 
with harvest and placement of left tragal cartilage graft in 
April 2005.  An ENT consultation note the following month, 
the third post-operative visit, shows that the Veteran was 
doing well, without complications.  The Veteran reported that 
he no longer had any pain in his head whatsoever, and felt 
great.  

The Veteran was afforded a VA audiologic evaluation in May 
2005.  The Veteran reported being exposed to noise from 
gunfire and hand grenades, and that he worked in construction 
after military service.  The audiologist noted that the 
Veteran's claim file was available and had been reviewed; she 
reiterated for the examination record the Veteran's pertinent 
history.  Because the packing from the Veteran's recent 
surgery was still present in the left ear, audiometric 
testing could not be conducted, so the audiologist used 
audiological results from a March 2005 evaluation.  The March 
2005 audiological evaluation reported that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
40
40
LEFT
50
55
60
60
70

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
The audiologist noted that the Veteran's hearing on 
separation from active military service had been reported as 
normal.  Because of that, she opined that it was not likely 
that the Veteran's current hearing loss was related to his 
military service.  She also opined that the Veteran's 
tinnitus was likely to be associated with acoustic trauma in 
service.  The audiologist acknowledged the differing 
opinions, but, citing the American Tinnitus Association, 
noted that, while most patients who have tinnitus also have 
hearing problems, a small percentage (less than 10 percent) 
have hearing within normal limits.  

An October 2006 treatment note shows that the Veteran 
reported that he felt that his hearing was improved since the 
operation.  He had cerumen removed from both ear canals, 
after which he reported that his right earache was much 
improved.  



III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

It is not enough that an injury or disease occurred in 
service; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic diseases, including organic diseases of the 
nervous system, may be presumed to have been incurred in or 
aggravated during service if they become manifest to a degree 
of 10 percent or more within one year of leaving qualifying 
military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).  

A.  Hearing loss

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

Here, the evidence shows that the Veteran currently has a 
bilateral hearing loss disability as defined by 38 C.F.R. 
§ 3.385.  There is no evidence that sensorineural hearing 
loss became manifest to a degree of 10 percent or more within 
one year of leaving military service.  As noted, his 
separation examination revealed normal hearing.  Service 
connection on a presumptive basis therefore is not warranted.  
The evidence suggests that the Veteran may have been exposed 
to acoustic trauma while in service, as the VA audiologist 
conceded in opining that his tinnitus was service-related.  
However, there is no credible medical evidence of a nexus 
between the Veteran's noise exposure in service and his 
current hearing loss.  Absent this nexus evidence, service 
connection cannot be established, and the claim must be 
denied.  

In support of this conclusion, the Board notes that the 
Veteran's audiometric testing at the time of his separation 
from military service in 1960 showed normal hearing, as noted 
by the VA audiologist.  There is no medical evidence showing 
complaints of hearing loss until the Veteran began to be seen 
for his left ear cholesteatoma with its accompanying earaches 
and headaches early in this decade, more than 40 years after 
the Veteran left active duty.  Moreover, and significantly, 
the VA audiologist opined that the Veteran's hearing loss is 
not likely related to his military service, and that opinion 
is not contradicted by any other medical evidence of record.  

B.  Headaches

The Veteran's STR file shows a single headache complaint in 
service.  The headache was described as a frontal headache 
and was attributed to mild sinusitis.  There was no other 
entry in the STRs related to headaches, and his separation 
examination report made no mention of headaches. 

The medical evidence of record shows that the Veteran began 
to complain of headaches that were related to his 
cholesteatoma.  There is no evidence of any headache similar 
in characteristics to the single frontal headache he reported 
in service that was attributed to an acute case of sinusitis.  
As noted, at a post-operative visit following the Veteran's 
2005 ear surgery he reported that he no longer had any pain 
in his head whatsoever.  

Thus, while the Veteran has had recent complaints of 
headaches, which evidently disappeared after his left ear 
surgery, the Board finds that the there is no evidence of a 
related in-service event, and no medical evidence of a nexus 
between the single report of a sinus headache in-service and 
the headaches associated with his left ear problems more than 
40 years after service.  

The Veteran was not afforded a VA medical examination in 
connection with the headache service connection claim, and 
the Board does not find that one is necessary in this 
instance.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(examination not required when sufficient competent medical 
evidence is on file to make a decision on the claim).  Here, 
the relevant competent medical evidence on file consists of 
the STR entry attributing the in-service frontal headache to 
sinusitis, and recent medical evidence attributing the more 
recent headaches to the left ear cholesteatoma.  

The Board acknowledges the Veteran's contention that his 
current hearing loss disability and his claimed headaches are 
related to his military service.  However, there is no 
evidence of record showing that the Veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to diagnosis 
or etiology of either of these disabilities.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2008).  Consequently, the Veteran's own assertions as to the 
diagnosis and/or etiology of his claimed disabilities have no 
probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
Veteran does not have hearing loss or headaches that are 
traceable to disease or injury incurred in or aggravated 
during active military service.  


ORDER

Entitlement to service connection for hearing loss is denied.  

Entitlement to service connection for headaches is denied.


REMAND

The Board notes that the examinations afforded the Veteran in 
connection with his claim for an increased rating for his 
service-connected lumbosacral strain/herniated disc, and for 
left and right leg neurologic symptoms, are several years 
old.  In written statements from his representative it has 
been suggested that his symptoms have increased since that 
time, and that the Veteran should be examined anew to 
determine the current degree of disability associated with 
these three disabilities.  The Board agrees, and will remand 
for new examinations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) recently clarified VA's duties to 
notify claimants in substantiating claims for increased 
ratings.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Under Vazquez-Flores, for an increased compensation claim, 
38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify 
the claimant that, to substantiate a claim, he must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit or ask VA to obtain 
that are relevant to establishing entitlement to increased 
compensation.  Id.  

Review of the record discloses that the Veteran has not been 
adequately informed as regards the VCAA, specifically as 
regards the Vazquez-Flores requirements discussed in the 
preceding paragraph.  The Board will therefore also remand in 
order to ensure that the Veteran receives the due process to 
which he is entitled in connection with his increased rating 
claim.  

Accordingly, the Veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:
	
1.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
Specifically, the AOJ should notify the 
claimant that, to substantiate a claim 
for an increased rating for his spine 
disability, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life should be 
submitted.  The claimant must be notified 
that the disability rating will be 
determined by applying relevant 
Diagnostic Codes, which provide for a 
range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life.  The notice must also provide 
examples of the types of medical and lay 
evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  Vazquez-
Flores, supra at 53.  

2.  The Veteran must thereafter be 
afforded new spine and peripheral nerves 
examinations to determine the current 
level of disability of his service-
connected lumbosacral strain/herniated 
disc and his left and right leg 
neurologic symptoms.  All indicated 
studies, tests, and evaluations deemed 
necessary should be performed and the 
results noted in the examination report.  

In determining the degree of limitation 
of motion, the examiner is requested to 
take into consideration the provisions of 
38 C.F.R. § 4.40 concerning lack of 
normal endurance, functional loss due to 
pain, and pain on use and during flare-
ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess 
fatigability, and incoordination; and the 
provisions of 38 C.F.R. § 4.10 concerning 
the effects of the disability on the 
Veteran's ordinary activity.  The 
examiner is asked to equate these 
functional losses to increased limitation 
in the range of motion of the Veteran's 
lumbosacral spine (beyond that shown 
clinically).  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The examiner is specifically requested to 
opine as to whether the Veteran's spine 
disability has caused any additional 
associated objective neurologic 
abnormalities, including, but not limited 
to, bowel or bladder impairment.  All 
neurologic symptoms or neurologic 
manifestations of the low back disability 
should be described by identifying the 
nerve seemingly affected and the extent 
of the impairment-mild, moderate, or 
severe, for example.  38 C.F.R. § 4.124a 
(2008).  

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner(s) for review 
in connection with the examination.

The RO should ensure that the examination 
report complies with this remand and the 
questions presented in the RO's 
examination request, especially with 
respect to the instructions to provide 
medical opinions.  If any report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2008).  

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the rating issues on 
appeal in light of all information or 
evidence received.  If any benefit sought 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  Because the Veteran was 
not provided a SOC as regards the two 
lower extremity disabilities, the SSOC 
must contain the text of the rating 
criteria relevant to rating peripheral 
nerves.   

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


